     Case 2:16-cv-00064-MHT-SRW Document 96 Filed 07/17/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

SHERMAN ANTWAN BROADHEAD,                   )
AIS # 246842,                               )
                                            )
      Plaintiff,                            )
v.                                          )     Case No.:
                                            )     2:16-CV-00064-WHA-SRW
SGT. KENDRICK BOYD, et al.,                 )
                                            )
      Defendants.                           )

                         NOTICE OF APPEARANCE

      COMES NOW the undersigned, J. Matt Bledsoe, Assistant Attorney

General, and enters his notice of appearance in the above-st yled cause as counsel

for Kendrick Boyd, Curtis Nolen, Michael Winters, Paul Sanders, Jackie Pettway,

Dan'Terrio Scullock, and Edmond Cooper.         Counsel’s contact information is

referenced below.


                                        Respectfull y submitted,

                                        STEVE MARSHALL
                                        ATTORNEY GENERAL


                                         s/ J. MATT BLEDSOE
                                        J. MATT BLEDSOE (BLE006)
                                        Assistant Attorney General
                                        Winters, Sanders, Pettway, Scullock, and
                                        Cooper

OF COUNSEL:

OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, Alabama 36130
334-242-7443
334-353-8400 (Fax)
     Case 2:16-cv-00064-MHT-SRW Document 96 Filed 07/17/19 Page 2 of 2



                         CERTIFICATE OF SERVICE

      I hereby certify that on Jul y 17, 2019, I electronicall y filed the foregoing

with the Clerk of the Court, using the CM/ECF s ystem, and that I have further

served a copy on the Plaintiff, by placing same in the United States Mail, postage

prepaid, and properly addressed as follows:


      Sherman Anton Broadhead
      AIS #143344
      Kilby Correctional Facilit y
      Post Office Box 150
      Mt. Meigs, AL 36057


                                              /s/ MADELINE H. LEWIS
                                              OF COUNSEL
